Citation Nr: 1016756	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for dry eye 
syndrome with pterygium and history of conjunctivitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 10 percent rating 
for dry eye syndrome with pterygium and history of 
conjunctivitis.

In October 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Board's Central 
Office in Washington D.C.  A transcript of the hearing is of 
record.

The Board remanded the case for further action by the 
originating agency in November 2007 and December 2008.  The 
case has now been returned to the Board for further appellate 
action.

The issues of entitlement to an increased rating for an 
anxiety disorder and entitlement to service connection for 
diabetes mellitus, hypertension, and a kidney disability have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's dry eye syndrome with pterygium and history of 
conjunctivitis manifests redness, irritation, and bilateral 
corrected vision between 20/20 and 20/40 without diplopia or 
amaurosis fugax.




CONCLUSIONS OF LAW

The schedular criteria for a rating in excess of 10 percent 
for dry eye syndrome with pterygium and history of 
conjunctivitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6018, 
6034, 6071-6079, 6080, 6090 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA amended the regulations relevant to rating disabilities of 
the eye during the appeals period.  See 73 Fed. Reg. 66,543 
(November 10, 2008).  This amendment is effective December 
10, 2008, and applies to all applications for benefits 
received by VA on or after that date.  The amendment does not 
apply in this case as the Veteran's claim was filed in 
October 2004; however, the Veteran is free to submit a new 
claim for an increased rating under the new criteria.

Service connection for dry eye syndrome with pterygium and 
history of conjunctivitis was granted in a September 2004 
rating decision.  An initial 10 percent evaluation was 
assigned effective May 28, 1999, under Diagnostic Code 6018 
for chronic conjunctivitis.  Under the former version of 38 
C.F.R. § 4.84a, Diagnostic Code 6018, a maximum 10 percent 
disability rating is warranted for active chronic 
conjunctivitis with objective symptoms.  

As the Veteran is already in receipt of the maximum 
evaluation possible under Diagnostic Code 6018, an increased 
rating is not warranted on the basis of chronic 
conjunctivitis.  However, the Veteran's dry eye syndrome has 
also manifested loss of visual acuity, therefore 
consideration of a separate rating for this manifestation of 
the disability is warranted as symptom is separate and 
distinct from the criteria contemplated by Diagnostic Code 
6018.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 
Vet. App. 259 (1994) (separate ratings may be assigned for 
different manifestations due to a single injury).

The evidence of record establishes that the Veteran's 
service-connected dry eye syndrome has affected his visual 
acuity.  In a November 2004 letter, a private ophthalmologist 
noted that the Veteran's conjunctivitis and dry eye keratitis 
had affected his vision in addition to causing redness and 
irritation.  Furthermore, blurred vision was noted as a 
symptom of the Veteran's dry eye syndrome upon VA 
examinations in May 2005, January 2008, and March 2009.  
While some loss of vision is associated with the Veteran's 
service-connected eye disorder,  the preponderance of the 
medical evidence throughout the claims period establishes 
that the Veteran's impairment of visual acuity has most 
nearly approximated a noncompensable evaluation under the 
diagnostic codes pertaining to vision loss.  

For the most part, corrected vision in the Veteran's right 
and left eyes has measured between 20/20 and 20/40 throughout 
the claims period and is consistent with a noncompensable 
rating under Diagnostic Codes 6071-6079.  Visual acuity was 
most restricted at the January 2008 VA examination when the 
Veteran manifested corrected vision of 20/50 in both the left 
and right eyes.  While this finding meets the criteria for an 
increased 10 percent rating under Diagnostic Code 6078, the 
Board finds that it is not indicative of the Veteran's visual 
impairment throughout the claims period.  Less than two weeks 
before the January 2008 VA examination, the Veteran's 
corrected vision was measured to 20/25 in both eyes by his 
private ophthalmologist, and the most recent VA examination 
indicated corrected vision of 20/20 bilaterally.  While the 
Veteran demonstrated loss of visual acuity of sufficient 
severity to warrant a 10 percent rating on two other 
occasions during the claims period (during a private February 
2005 examination and at the May 2005 VA examination) 
measurements taken shortly before and after these instances 
indicated visual acuity that did not support a compensable 
rating.  In sum, the preponderance of the VA and private 
medical evidence establishes that the Veteran's visual 
impairment has most nearly approximated a noncompensable 
rating throughout the entire claims period.  Accordingly, a 
separate compensable evaluation for impairment of visual 
acuity is not warranted for the Veteran's dry eye syndrome at 
anytime during the claims period.  

The Veteran's service-connected dry eye syndrome includes 
consideration of a pterygium in the right eye.  The former 
version of Diagnostic Code 6034, pertaining to pterygium, 
provides that the disability is rated on the basis of loss of 
vision, if any.  In this case, the medical evidence has 
consistently established that the Veteran's right eye 
pterygium does not encroach on the visual axis and therefore 
a separate compensable rating for the right pterygium is not 
warranted.  

The Board notes that the Veteran has, at times, reported 
symptoms consistent with diplopia.  Also, diplopia was 
identified as a symptom associated with his dry eye syndrome 
by the May 2005 VA examiner.  However, review of the entire 
record establishes that the weight of the medical evidence is 
against a finding of diplopia due to service-connected dry 
eye syndrome.  The January 2008 VA examiner specifically 
found that there was no diplopia upon examination of the 
eyes, and the Veteran's reports of symptoms were 
characterized as "not true diplopia," but more like 
shadowing of vision with drying of the eyes.  Similar 
findings were made during the March 2009 VA examination, when 
diplopia was not observed during muscle function testing.  
The March 2009 VA examiner further noted that the temporary 
blurring of the Veteran's eyes during reading was not 
diplopia and not due to dry eye syndrome, rather, the Veteran 
occasionally saw double when reading due to moderate 
exophoria (i.e. convergence insufficiency) that was not a 
result of his service-connected eye condition.  Accordingly, 
the weight of the medical evidence establishes that the 
Veteran service-connected eye disability has not manifested 
diplopia, and a separate rating is not warranted for this 
condition.

Finally, the Veteran's private ophthalmologist diagnosed an 
episode of amaurosis fugax in January 2008, probably 
secondary to dry eye syndrome.  In contrast, after examining 
the Veteran and reviewing the entire record, the March 2009 
VA examiner determined that the Veteran's one instance of 
transient monocular vision loss in January 2008 was not 
related to service-connected dry eye syndrome, as it is 
typically associated with ischemic or lack of blood flow 
events.  The Veteran did not manifest amaurosis fugax upon 
examination in March 2009, and the record contains no other 
findings or complaints of loss of vision in one eye.  The 
March 2009 examiner also noted that the Veteran was observed 
for signs of a stroke of the right eye during the private 
January 2008 examination.  The Board finds that the well-
reasoned opinion of the March 2009 VA examiner is more 
probative than the speculative opinion of the private 
ophthalmologist, and the weight of the evidence therefore 
establishes that amaurosis fugax is not due to the Veteran's 
service-connected dry eye syndrome. 

In sum, the Veteran's dry eye syndrome with pterygium and 
history of conjunctivitis warrants a 10 percent evaluation 
for chronic conjunctivitis.  Although some loss of visual 
acuity has been associated with the service-connected 
condition, the evidence of record does not establish that the 
Veteran's loss of vision has most nearly approximated the 
criteria associated with a separate compensable rating.  The 
Board has considered whether there is any other schedular 
basis for granting a higher rating other than that discussed 
above, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Occupational Impairment

The Court of Appeals for Veterans Claims (Court) has held 
that a request for a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during 
the appeal of a rating for a disability, it is part of the 
claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his service-connected eye 
condition.  He is not in receipt of Social Security 
disability benefits, and worked throughout the claims period 
until recently.  The Veteran testified in October 2007 that 
he retired early from his position with the United States 
Postal Service (USPS) in part due to his consistent eye 
infections, but was currently employed as an elementary 
school teacher.  During the March 2009 VA examination, the 
Veteran stated that he was not retained by the principal of 
his elementary school in part due to his trouble reading to 
children caused by an incident of amaurosis fugax.  As noted 
above, the Veteran's reported diplopia and amaurosis fugax 
are not associated with his service-connected dry eye 
syndrome, and the Veteran has not alleged that he is 
completely unemployable due to his eye condition.  Therefore, 
remand or referral of a claim for TDIU is not necessary as 
there is no evidence of unemployability due to the service-
connected eye disability.

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran contends that an extraschedular rating is 
warranted for his dry eye syndrome with pterygium and history 
of conjunctivitis as it has impacted his employment, affected 
his activities of daily living, and presented an unusual 
disability picture.  In support of his contention, the 
Veteran relies on the conclusion of the May 2005 VA examiner 
who determined that he experienced a significant visual 
disability due to a unique condition.  

Under the framework set out by the Court, the Board must 
first determine whether the rating criteria contemplate the 
Veteran's disability.  The Veteran's eye condition is 
manifested by symptoms such as redness, irritation, and 
blurred vision.  These manifestations are specifically 
contemplated in the rating criteria and were considered by 
the Board in the analysis section of this decision.  As noted 
above, the weight of the medical evidence does not establish 
that the Veteran experiences diplopia or amaurosis fugax as a 
manifestation of his service-connected disability.  While 
some vision loss is associated with the Veteran's dry eye 
syndrome, it does not manifest to a compensable level under 
the criteria for rating loss of visual acuity.  The rating 
criteria are therefore adequate to evaluate the symptoms 
associated with the Veteran's service-connected disability.

Additionally, although the Veteran's dry eye syndrome was 
characterized by the May 2005 VA examiner as unique, the 
Board does not find that it presents an exceptional or 
unusual disability picture.  The Veteran testified in October 
2007 that he lost up to 24 days of work per year due to eye 
infections while employed with USPS, but retired early in 
2006 while undergoing vocational rehabilitation.  The Veteran 
then worked as an elementary school teacher for several 
years.  Although the Veteran did miss several weeks of work 
while employed as a postal worker, the record does not 
establish that his disability caused marked interference with 
employment.  The Veteran left his job at the USPS and went on 
to work as a teacher for several years until 2009 when he was 
not retained by the principal of his school.  The records 
also contains no evidence of hospitalization due to the 
service-connected eye condition.  

Based on the foregoing, the Board finds that the rating 
criteria are adequate to evaluate the Veteran's disability 
and his disability does not manifest exceptional or unusual 
circumstances.  Therefore, referral for consideration of an 
extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a January 2005 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
an August 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was most recently 
readjudicated in the November 2009 SSOC.  Therefore, any 
timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to a rating in excess of 10 percent for dry eye 
syndrome with pterygium and history of conjunctivitis is 
denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


